          Case 1:12-cv-05103-LGS Document 180 Filed 10/24/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
UNITED STATES OF AMERICA ex rel., and
STATE OF NEW YORK ex rel.,                                             Docket No.: 12-cv-05103-LGS
MICHAEL I. LEVINE, M.D.,

                                   Plaintiff-Relator,                  NOTICE OF MOTION

         v.

ROBERT MATALON, MD, JOSEPH SHAMS, MD,
DANIEL MATALON, MD, ALBERT MATALON, M.D,
VASCULAR ACCESS CENTERS (and each of its
subsidiary and/or related Corporations),
JAMES McGUCKIN, MD (and any and all clinics owned,
run, managed or operated by him),
PHILADELPHIA VASCULAR INSTITUTE,

                                    Defendants.
-------------------------------------------------------------------X

        PLEASE TAKE NOTICE that, upon the accompanying Declaration of Stephen

Wagner, dated October 24, 2019, and the exhibits thereto, the accompanying Memorandum of

Law, and all prior pleadings and proceedings had herein, Defendant Dr. Joseph Shams, M.D.

(“Shams”), by and through his counsel, Cohen Tauber Spievack & Wagner, P.C., shall move this

Court before the Honorable Lorna G. Schofield at 40 Foley Square, New York, New York, at a

date and time to be determined by the Court, for an Order pursuant to Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure, dismissing, with prejudice, Relator Michael I.

Levine, M.D.’s Amended Complaint in its entirety as against Shams, along with such other and

further relief as this Court may deem just and proper.




{00402620.DOCX; 1}
          Case 1:12-cv-05103-LGS Document 180 Filed 10/24/19 Page 2 of 2



        PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s September 10,

2019 Order, papers in opposition to this motion shall be filed on or before November 25, 2019.


Dated: New York, New York
       October 24, 2019

                                            COHEN TAUBER SPIEVACK & WAGNER P.C.
                                            Counsel for Defendant Joseph Shams, M.D.


                                            By: /s/ Stephen Wagner
                                               Stephen Wagner
                                               Jackson S. Davis
                                               420 Lexington Avenue, Suite 2400
                                               New York, New York 10170
                                               Tel.: (212) 586-5800
                                               swagner@ctswlaw.com
                                               jdavis@ctswlaw.com




{00402620.DOCX; 1}                             2
